Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----5/7/2020, which is a national stage application of PCT/US2018/060121 filed 11/9/2018, which claims domestic priority to 62/583,998 filed 11/9/2017.

As filed, claims 49-64 are pending; and claims 1-48 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2020 has been considered by the Examiner.

Drawings
The drawings of Figs. 1F, 2G, 11B-11K, and 15-17 are objected to because the numbering, text, and/or structures are blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 57 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0180812, hereinafter Dicker.

Regarding claim 57, Dicker, for instance, teaches a method of treating cancers, such as breast cancer, ovarian cancer, prostate cancer, lung cancer, pancreatic cancer, etc., or inhibiting tumor growth/metastasis via a combination of anti-platelet or anti-clotting agents and antineoplastic agents, such as Amsacrine.
Although Dicker did not recite the mechanism of action of Amsacrine is through inhibition of Ly6K, the Examiner finds that the Ly6K mechanism is an inherent feature that is embedded in the structure of Amsacrine.  According to MPEP 2112(I) and (II), the discovery of a previously unappreciated property of Amsacrine does not render the Ly6K mechanism patentable to the Applicant.  In addition, such inherent mechanism does not have to be recognized at the time of the invention.  
Lastly, the Examiner finds that a person of skill in the art, reading Dicker, would at once envisage that Amsacrine can treat cancers, such as breast cancer, ovarian cancer, prostate cancer, lung cancer, pancreatic cancer, etc., or inhibiting tumor growth/metastasis from the disclosed arranged limitations or combinations in Dicker and thus, the Examiner, according to the guidance in MPEP 2131.02(III), finds that Dicker still anticipates the instant process of treating cancers, such as breast cancer, ovarian cancer, prostate cancer, lung cancer, pancreatic cancer, etc., or inhibiting tumor growth/metastasis via the combination anti-platelet or anti-clotting agents and antineoplastic agents, such as Amsacrine.

 
    PNG
    media_image1.png
    255
    653
    media_image1.png
    Greyscale
(paragraph 0018)

    PNG
    media_image2.png
    338
    653
    media_image2.png
    Greyscale
(paragraph 0019)

    PNG
    media_image3.png
    132
    671
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    325
    665
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    98
    189
    media_image5.png
    Greyscale
 (paragraph 0020 and Table 1 of paragraph 0020)

    PNG
    media_image6.png
    362
    656
    media_image6.png
    Greyscale
(paragraph 0068)

    PNG
    media_image7.png
    179
    665
    media_image7.png
    Greyscale
(paragraph 0028)

    PNG
    media_image8.png
    121
    656
    media_image8.png
    Greyscale
(paragraph 0033)

    PNG
    media_image9.png
    186
    274
    media_image9.png
    Greyscale
(structure of Amsacrine)
Wherein instant variables R1 and R3 is methyl; instant variables R2 and R4-R12 is H; instant variable X is -N(R15)-; and instant variable R15 is absent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 53, 54, 58, 60-62, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Dicker.


Regarding claims 53, 54, 58, 60-62, and 64:
Determining the scope and contents of the prior art:   
	Dicker, for instance, teaches the abovementioned process.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned process, Dicker teaches the use of Amsacrine, which has the structure of 
    PNG
    media_image9.png
    186
    274
    media_image9.png
    Greyscale
, not 
    PNG
    media_image10.png
    137
    187
    media_image10.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned Amsacrine, as taught by Dicker, teaches methanesulfonamide substituent on the phenyl group, the difference to the instant compound is only by a methylene group (i.e. methanesulfonamide vs. ethanesulfonamide).  Such structural similarity makes the instant compound a homologue of Amsacrine as taught by Dicker.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as antineoplastic agent). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of Amsacrine taught by Dicker by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.


Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0093553, hereinafter Dang.

Regarding claim 59:
Determining the scope and contents of the prior art:   
	Dang, for instance, teaches a method of potentiating immune response in cancer via a combination of gene-based and/or protein-based therapies of CD26; and chemotherapeutic agents such as amsacrine.

    PNG
    media_image11.png
    123
    323
    media_image11.png
    Greyscale
(paragraph 0003)

    PNG
    media_image12.png
    76
    323
    media_image12.png
    Greyscale
(paragraph 0014)

    PNG
    media_image13.png
    243
    320
    media_image13.png
    Greyscale
(0046)
Ascertaining of the difference between the prior art and the claim at issue:   
In the abovementioned process, Dang, for instance, teaches the use of amsacrine for chemotherapeutic agents, which has the structure of 
    PNG
    media_image9.png
    186
    274
    media_image9.png
    Greyscale
, not 
    PNG
    media_image10.png
    137
    187
    media_image10.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned amsacrine, as taught by Dang, teaches methansulfonamide substituent on the phenyl group, the difference to the instant compound is only by a methylene group (i.e. methanesulfonamide vs. ethanesulfonamide).  Such structural similarity makes the instant compound a homologue of amsacrine as taught by Dang.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as chemotherapeutic agent). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of amsacrine taught by Dang by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

Allowable Subject Matter
Claims 49-52 are allowed.

Claims 55, 56, and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 53, 54, 57-62, and 64 are rejected.
Claims 49-52 are allowed.
Claims 55, 56, and 63 are objected.
Claims 1-48 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626